DETAILED ACTION
This office action is responsive to the Amendments filed September 30, 2021.  The application contains claims 1-20, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. [US 9,459,766 B1, hereinafter Haynes] in view of https://web.archive.org/web/20161121150027/https://developers.google.com/analytics/devguides/collection/analyticsjs/single-page-applications [hereinafter D1]

With regard to Claim 1,
	Haynes teach a computer-implementable method for performing a session analysis, comprising:
capturing website data for a website, the website data representing user activity when interacting with the website (Col. 7, lines 44-47, “Such time-stamped user activity data may be logged by an activities log 340 in communication with the network resource 325 in order to provide a session history that can be used to analyze user behavior”, Col. 7, lines 55-59, Col. 8, lines 10-13, “user activity data may additionally be acquired from third party network resources, and/or from browser toolbars (not shown) that report user browsing activities”); 
generating mapped events associated with the user activity when interacting with the website (Fig. 1-2, Fig. 6, Col. 11, lines 15-50, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 9, lines 47-54, “parser 457 may be configured to parse user behavioral data received from the network resource 325”);
grouping the mapped events by session, the grouping providing a plurality of groups of mapped evets, each of the polarity of groups of mapped events corresponding to a respective session (Col. 11, lines 15-40, Col. 11, lines 50-67, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 15, lines 10-17,”upon selection of the page views metrics control 1120, the visualization service 355 may provide a spark line representing page views over a specific time segment within the metrics data stream 1157. Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”), 
constructing a session path for each group of mapped events associated with the user activity (Col. 11, lines 15-40, Col. 11, lines 50-67, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 9, Lines 39-47, “generate a path record for each user that describes the path traversed by the user within the network resource 325”, Col. 15, lines 10-17, ”upon selection of the page views metrics control 1120, the visualization service 355 may provide a spark line representing page views over a specific time segment within the metrics data stream 1157. Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”);
generating a session path graph representing the session path, the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval (Fig. 2, page element displayed as a node and the interaction with other elements as “createNewAddress”, or “address Validation Suggestion” are graph edges to the node and they are recorder and the visual representation represent the interaction occurring within users session that occurred over a time interval, Fig. 1, Fig. 6, Fig. 12, Col. 11, lines 35-45, “The tuples are then aggregated into the following data per object ID: [object ID; time(1), state(1); time(2), state(2); . . . time(n), state(n)]. This aggregation of data is referred to as a “path record” and identifies the files that a particular user accesses over time (e.g., in a session)”, Col. 11, lines 50-67, Fig. 7, Col. 12, lines 32-39 “visualization service 355 generates an X-Y coordinate on a pixel display at which a state indicium is to be displayed by the visualization service for each state in the path records found to occur before time (t) and for each state in the path records found to occur after time (t), the time interval between the time point before (t) and after the time point (t) for a path record is a session time interval,  Fig. 1, Col. 15, lines 10-17, ”Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”, Col. 4, lines 1-10 “FIG. 1 is an illustrative graphical representation or visualization 105 generated by a visualization service of the behavior of a small sample of users (e.g., users 150, 155 and 160) accessing a network resource. More specifically, as users access various files (e.g., web pages) from the network resource, the visualization service updates the graphical representation to depict the access of the user of one file after another. Thus, each file accessed by the user from the network resource can be referred to as a “state” to which the user transitions or traverses a path”, Fig. 12); and,
using the session path graph to generate session path performance metrics for the website (Fig. 8, Co. 13, lines 44-49, “statistical data layer, such as state statistics view bar 805, is associated with, and displayed in proximity to, each of the state indicia included in the visualization 800. However, in other examples, state statistic view bars may be displayed only for a subset of states or for those states individually selected by a viewer”, Fig. 11, Col. 14, lines 49-52, “FIG. 11 is a pictorial diagram of a user interface tool that enables selection and display of operational metrics for the network resource that are generated by the visualization service 355”, Col. 14-15, lines 62-16, “metrics bar display may be configured to include any metrics control considered to be of interest to a viewer”).
Haynes do not explicitly teach website being implemented as a single page application (SPA) website, the SPA website interacting with a user by dynamically rewriting a current web page, user activity when interacting with the SPA type website.
D1 teach website being implemented as a single page application (SPA) website (P.1, “A Single Page Application (SPA) is a web application or website that loads all of the resources required to navigate throughout the site on the first page load”), the SPA website interacting with a user by dynamically rewriting a current web page (P.1, “As the user clicks links and interacts with the page, subsequent content is loaded dynamically”, “single page application where the site loads new page content dynamically rather than as full page loads”), user activity when interacting with the SPA type website (Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Haynes ability to capture interaction data of website to include the ability to capture interaction data of Single Page Website. Haynes and D1 are related to capturing user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided Haynes with the ability to measure page activity on sites whose content is loaded dynamically and not in a traditional full page loads which will expand the abilities and usages of Haynes method to cover different websites that use dynamic or full pages load (D1, P.1, “use analytics.js to measure page activity on sites whose content is loaded dynamically without traditional full page loads”).

With regard to Claim 2,
	Haynes-D1 teach the method of claim 1, wherein:
the website data comprises raw clickstream data (Haynes, Fig. 1-2, Col. 3, lines 29-40, “visualization service generates statistical data relating to a path that each user follows as he or she accesses different files from the network resource”, Fig. 5-7, Col. 4, lines 1-10,Col. 12, lines 32-39 “visualization service 355 generates an X-Y coordinate on a pixel display at which a state indicium is to be displayed by the visualization service for each state in the path records found to occur before time (t) and for each state in the path records found to occur after time (t)”);
the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute (Col. 3, lines 39-40, “visualization service may filter or highlight the graphical representation based on at least one attribute”, Col. 10, lines 49-63, “visualization service 355 may filter the user behavioral databased on age of customer, and thus only display (or display in a different color, for example) the paths traversed by users between the ages of 18 and 25 in the visualization … one or more attributes may be selected for the purposes of filtering and that the one or more attributes may be selected manually (e.g., by the viewer or a system administrator) or automatically (e.g., by default)”); and,
the filtered clickstream data is used when generating the mapped events associated with the user activity  (Col. 3, lines 39-40, “visualization service may filter or highlight the graphical representation based on at least one attribute”, Col. 10, lines 49-63, “visualization service 355 may filter the user behavioral databased on type of customer and thus isolate only the paths traversed by “new customers' 515 for display in the visualization … visualization service 355 may filter the user behavioral databased on age of customer, and thus only display (or display in a different color, for example) the paths traversed by users between the ages of 18 and 25 in the visualization … one or more attributes may be selected for the purposes of filtering and that the one or more attributes may be selected manually (e.g., by the viewer or a system administrator) or automatically (e.g., by default)”).

With regard to Claim 6,
	Haynes-D1 teach the method of claim 1, further comprising:
using the session path performance metrics to reduce intermediate user interactions with web page elements (Haynes, Fig. 8, Col. 1, lines 23-28, “on-site web analytics, data is typically analyzed against key performance indicators to improve website performance, increase traffic to a website, etc.”, “If a statistically significant number of users are shown to be looping around a particular state, it may indicate an issue with the performance of the page or the network resource at this particular state. Accordingly, this may lead a provider of the network resource to review the page at issue to ensure that the page is operating properly and/or to make improvements to the page and/or the network resource”).
Examiner notes that based on the provided data (e.g. the abandon number for a specific state) a user can modify web page elements.

With regard to Claim 7,
Haynes teach a processor (Fig. 4, 405), a data bus coupled to the processor; and a non-transitory, computer-readable storage medium (Fig. 4, 420) embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus (Fig. 4, Col. 9, lines 20-29, Col. 9, lines 7-10, “processing unit 405, an input/output interface 415, and a computer readable medium drive 420, all of which may communicate with one another by way of a communication bus”), the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Col. 9, lines 20-29, “memory 450 contains computer program instructions that the processing unit 405 executes in order to operate the visualization service 355”) and configured for:
capturing website data for a website, the website data representing user activity (Col. 7, lines 44-47, “Such time-stamped user activity data may be logged by an activities log 340 in communication with the network resource 325 in order to provide a session history that can be used to analyze user behavior”, Col. 7, lines 55-59, Col. 8, lines 10-13, “user activity data may additionally be acquired from third party network resources, and/or from browser toolbars (not shown) that report user browsing activities”); 
generating mapped events associated with the user activity when interacting with the website (Fig. 1-2, Fig. 6, Col. 11 lines 15-50, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 9, lines 47-54, “parser 457 may be configured to parse user behavioral data received from the network resource 325”);
grouping the mapped events by session, the grouping providing a plurality of groups of mapped evets, (Col. 11, lines 15-40, Col. 11, lines 50-67, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 15, lines 10-17,”upon selection of the page views metrics control 1120, the visualization service 355 may provide a spark line representing page views over a specific time segment within the metrics data stream 1157. Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”), 
constructing a session path for each group of mapped events associated with the user activity (Fig. 1-2, Fig. 5-14, Col. 11, lines 15-40, “This aggregation of data is referred to as a “path record” and identifies the files that a particular user accesses over time (e.g., in a session)”, Col. 11, lines 50-67, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 9, Lines 39-47, “generate a path record for each user that describes the path traversed by the user within the network resource 325”, Col. 11, lines 15-40, Col. 11, lines 50-67, system track the user interaction within a time period to determine the mapped events for the user within a session, Col. 15, lines 10-17, ”upon selection of the page views metrics control 1120, the visualization service 355 may provide a spark line representing page views over a specific time segment within the metrics data stream 1157. Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”);
generating a session path graph representing the session path, the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval (Fig. 2, page element displayed as a node and the interaction with other elements as “createNewAddress”, or “address Validation Suggestion” are graph edges to the node and they are recorder and the visual representation represent the interaction occurring within users session that occurred over a time interval, Fig. 1, Fig. 6, Fig. 12, Col. 11, lines 35-45, “The tuples are then aggregated into the following data per object ID: [object ID; time(1), state(1); time(2), state(2); . . . time(n), state(n)]. This aggregation of data is referred to as a “path record” and identifies the files that a particular user accesses over time (e.g., in a session)”, Col. 11, lines 50-67, Fig. 7, Col. 12, lines 32-39 “visualization service 355 generates an X-Y coordinate on a pixel display at which a state indicium is to be displayed by the visualization service for each state in the path records found to occur before time (t) and for each state in the path records found to occur after time (t), the time interval between the time point before (t) and after the time point (t) for a path record is a session time interval,  Fig. 1, Col. 15, lines 10-17, ”Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show”, Col. 4, lines 1-10 “FIG. 1 is an illustrative graphical representation or visualization 105 generated by a visualization service of the behavior of a small sample of users (e.g., users 150, 155 and 160) accessing a network resource. More specifically, as users access various files (e.g., web pages) from the network resource, the visualization service updates the graphical representation to depict the access of the user of one file after another. Thus, each file accessed by the user from the network resource can be referred to as a “state” to which the user transitions or traverses a path”, Fig. 12); and,
using the session path graph to generate session path performance metrics for the website (Fig. 8, Co. 13, lines 44-49, “statistical data layer, such as state statistics view bar 805, is associated with, and displayed in proximity to, each of the state indicia included in the visualization 800. However, in other examples, state statistic view bars may be displayed only for a subset of states or for those states individually selected by a viewer”, Fig. 11, Col. 14, lines 49-52, “FIG. 11 is a pictorial diagram of a user interface tool that enables selection and display of operational metrics for the network resource that are generated by the visualization service 355”, Col. 14-15, lines 62-16, “metrics bar display may be configured to include any metrics control considered to be of interest to a viewer”).
Haynes do not explicitly teach website being implemented as a single page application (SPA) website, the SPA website interacting with a user by dynamically rewriting a current web page , user activity when interacting with the SPA type website.
D1 teach website being implemented as a single page application (SPA) website (P.1, “A Single Page Application (SPA) is a web application or website that loads all of the resources required to navigate throughout the site on the first page load”), the SPA website interacting with a user by dynamically rewriting a current web page (P.1, “As the user clicks links and interacts with the page, subsequent content is loaded dynamically”, “single page application where the site loads new page content dynamically rather than as full page loads”), performance metrics for the SPA website (Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”), user activity when interacting with the SPA type website (Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Haynes ability to capture interaction data of website to include the ability to capture interaction data of Single Page Website. Haynes and D1 are related to capturing user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided Haynes with the ability to measure page activity on sites whose content is loaded dynamically and not in a traditional full page loads which will expand the abilities and usages of Haynes method to cover different websites that use dynamic or full pages load (D1, P.1, “use analytics.js to measure page activity on sites whose content is loaded dynamically without traditional full page loads”).

With regard to Claim 8,
Claim 8 is similar in scope to claim 2; therefore it is rejected under similar rationale.

With regard to Claim 12,
Claim 12 is similar in scope to claim 6; therefore it is rejected under similar rationale.

With regard to Claim 13,
Claim 13 is similar in scope to claim 7; therefore it is rejected under similar rationale. Additionally, Haynes further teach a non-transitory, computer-readable storage medium embodying computer program code (Fig. 4, “memory 450 contains computer program instructions that the processing unit 405 executes in order to operate the visualization service 355”).

With regard to Claim 14,
Claim 14 is similar in scope to claim 2; therefore it is rejected under similar rationale.

With regard to Claim 18,
Claim 18 is similar in scope to claim 6; therefore it is rejected under similar rationale.

With regard to Claim 19,
Haynes-D1 teach the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Haynes, Fig. 3, 355, 310, Fig. 4, Col. 7, lines 48-59, “client computing device 310 is a thin client”, Col. 7, Lines 48-52, “log data may then be provided to the visualization service 355, which may parse and model the data to generate a visualization, such as those described above, of the users' access of the network resource 325”, Col. 9, lines 58-60,  “visualization service 355 may also provide visualizations to external devices by means of, for example, a web services interface”).

With regard to Claim 20,
Haynes-D1 teach the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Haynes, Fig. 3, 355, 310, Fig. 4, Col. 7, lines 48-59 “one client computing device 310 is a thin client executing, e.g., only a browser, in order to communicate with the network resource 325. In such cases, the network resource 325 may include server side scripting language or programs to capture user activity data and transmit such data to the visualization service 355 in order to generate a visualization”, Col. 7, Lines 48-52, Col. 9, lines 58-60).

Claims 3-5, 9-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. [US 9,459,766 B1, hereinafter Haynes] in view of https://web.archive.org/web/20161121150027/https://developers.google.com/analytics/devguides/collection/analyticsjs/single-page-applications [hereinafter D1] in view of Choc et al. [US 2013/0055137 A1].

With regard to Claim 3,
	Haynes-D1 teach the method of claim 1, wherein:
the session path performance metrics comprise session path metrics (Haynes, fig. 8-9, Fig. 14).
Haynes-D1 do not explicitly teach session path conversion metrics.
Choc teach session path performance metrics comprise session path conversion metrics ([0021], different conversion metrics that the system capture, “[0045], “conversion cycle may be the expected amount of time that a user would interact initially with the advertiser to when the user completes the conversion. Various metrics may be calculated based on the aggregated conversion paths. The aggregate conversion paths can be used to calculate the average number of interactions, duration, etc. User sessions are sets of user interactions that are grouped together for analysis”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Haynes-D1 performance metrics to include conversion metrics. Haynes-D1, and Choc are related to providing visualization to analyze user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided the user with accurate and reliable performance measures based upon as much information as possible regarding user actions (Choc, [0003]).
With regard to Claim 4,
Haynes-D1 teach the method of claim 1.
Haynes-D1 do not explicitly teach using the session path graph to identify a particular user interaction of the user activity as a conversion event.
Choc teach session using the session path graph to identify a particular user interaction of the user activity as a conversion event ([0017]-[0018], “allow the advertisers to examine all their conversion paths and quickly narrow down the user interactions they want to investigate further, the advertisers are allowed to segment the neighboring user interactions by one of the available dimensions (i.e., source, medium, campaign, keyword, etc.)”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Haynes-D1 session path graph to include the ability to allow user to identify a user interaction as a conversion event. Haynes-D1 and Choc are related to providing visualization to analyze user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided the user with accurate and reliable performance measures based upon as much information as possible regarding user actions and would allow the user to quickly narrow down the user interactions they want to investigate further (Choc, [0003], [0018]).

With regard to Claim 5,
Haynes-D1-Choc teach the method of claim 4, further comprising:
identifying a plurality of conversion events from the session path graph (Choc, [0017], “Each conversion path is made up of one or more user interactions or events. In turn each user interaction or event is composed of one or more of the following fields or dimensions: source, medium, campaign, keyword, etc.”); 
generating a conversion event list from the plurality of conversion events (Choc, [0017], turn each user interaction or event is composed of one or more of the following fields or dimensions: source, medium, campaign, keyword, etc.”, Fig. 2, 240-250); and, 
filtering session path data using the conversion event list (Choc, [0017]-[0018], “allow the advertisers to examine all their conversion paths and quickly narrow down the user interactions they want to investigate further, the advertisers are allowed to segment the neighboring user interactions by one of the available dimensions (i.e., source, medium, campaign, keyword, etc.)”).

With regard to Claim 9,
Claim 9 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 11,
Claim 11 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 15,
Claim 15 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Claims 1, 3, 6-7, 9, 12-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. [US 9,300,545 B2, hereinafter Zhang] in view of https://web.archive.org/web/20161121150027/https://developers.google.com/analytics/devguides/collection/analyticsjs/single-page-applications [hereinafter D1].

With regard to Claim 1,
Zhang teach a computer-implementable method for performing a session analysis, comprising:
capturing website data for a website, the website data representing user activity (Fig. 2, Col. 2-3, lines 65-1, “Interested parties (e.g., advertisers, website administrators, and other parties) may access various reports and visualizations that convey information regarding user interactions with the content and the flow of traffic through certain websites”, Col. 6, lines 63-67, Col. 6, lines 38-44, Col. 7, lines 1-5); 
generating mapped events associated with the user activity when interacting with the website (Fig. 2, Col. 6, lines 63-67, “user interaction data for this interaction (i.e., the selection of the link) can be stored in a database and used, as described below, to facilitate performance reporting and visualizing the flow of traffic in environment 100”);
grouping the mapped events by session, the grouping provide a plurality of groups of mapped events, each of the plurality of groups of mapped events corresponding to a respective session (Col. 8, lines 17-27, “Visualization 200 is also shown to include time input 204, according to some implementations. Time input 204 is configured to receive a selection of a time or date for which visualization 200 is to be generated. For example, time input 204 may receive a selection of a date range that can be used to filter traffic information provided by visualization 200”, different time ranges represent different groups);
constructing a session path for each group of mapped events associated with the user activity (Fig. 2-4, Col. 6, lines 63-67, “user interaction data for this interaction (i.e., the selection of the link) can be stored in a database and used, as described below, to facilitate performance reporting and visualizing the flow of traffic in environment 100”, Col. 7 lines 1-5, “Advertisement management system 110 includes a performance analysis apparatus 120 that may use traffic and other data stored in logs 116, historical data 119, or elsewhere, to generate one or more flow visualizations of traffic in environment 100”, Col. 8, lines 17-27, “Visualization 200 is also shown to include time input 204, according to some implementations. Time input 204 is configured to receive a selection of a time or date for which visualization 200 is to be generated. For example, time input 204 may receive a selection of a date range that can be used to filter traffic information provided by visualization 200”, different time ranges represent different groups);
generating a session path graph representing the session path, the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval; (Fig. 2-4, Flow diagram showing traffic paths between nodes, Col. 1, lines 37-41, “method includes retrieving, from a memory, data representative of nodes and traffic paths between nodes. The method includes determining a level for each node, the level representing a position of a node relative to a start node”, Col. 7 lines 1-5, “Advertisement management system 110 includes a performance analysis apparatus 120 that may use traffic and other data stored in logs 116, historical data 119, or elsewhere, to generate one or more flow visualizations of traffic in environment 100”, Col. 7, lines 36-50, “Visualization 200 may also include nodes that correspond to goals, according to some implementations. A goal may be a group of URLs that correspond to a certain action performed by users … Goal 206 may be used to generate a node 220, for example, by aggregating all URLs that display product information. A second goal 208 may be then to view a shopping cart, thereby indicating that a website visitor has added a product to their shopping cart. Goal 208 may be used to construct node 226. A third goal 210 may be for users to login to the website and used to construct a node 232. A fourth goal 212 may be for users to place an order and used to construct a node 238. Finally, a fifth goal 214 may be for users to complete their orders and utilized to construct a node 244”, Col. 8, lines 17-27, “Visualization 200 is also shown to include time input 204, according to some implementations. Time input 204 is configured to receive a selection of a time or date for which visualization 200 is to be generated. For example, time input 204 may receive a selection of a date range that can be used to filter traffic information provided by visualization 200”, different time ranges represent different groups); and,
using the session path graph to generate session path performance metrics (Fig. 2, Table).
Zhang do not explicitly teach website being implemented as a single page application (SPA) website, the SPA website interacting with a user by dynamically rewriting a current web page, user activity when interacting with the SPA type website.
D1 teach website being implemented as a single page application (SPA) website (P.1, “A Single Page Application (SPA) is a web application or website that loads all of the resources required to navigate throughout the site on the first page load”), the SPA website interacting with a user by dynamically rewriting a current web page (P.1, “As the user clicks links and interacts with the page, subsequent content is loaded dynamically”, “single page application where the site loads new page content dynamically rather than as full page loads”), the SPA website interacting with a user by dynamically rewriting a current web page (P.1, “As the user clicks links and interacts with the page, subsequent content is loaded dynamically”, “single page application where the site loads new page content dynamically rather than as full page loads”), user activity when interacting with the SPA type website (Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Zhang ability to capture interaction data of website to include the ability to capture interaction data of Single Page Website. Zhang and D1 are related to capturing user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided Zhang with the ability to measure page activity on sites whose content is loaded dynamically without traditional full page loads which will expand the abilities and usages of Zhang method to cover different websites that use dynamic or traditional full pages load (D1, P.1, “use analytics.js to measure page activity on sites whose content is loaded dynamically without traditional full page loads”).

With regard to Claim 3,
Zhang-D1 teach the method of claim 1, wherein:
the session path performance metrics comprise session path conversion metrics (Zhang, Col. 6, lines 38-44, “advertiser can access a campaign performance report that provides a number of impressions (i.e., presentations), selections (i.e., clicks), and conversions that have been identified for the advertisements”, Col. 7, lines 36-50, “Visualization 200 may also include nodes that correspond to goals, according to some implementations. A goal may be a group of URLs that correspond to a certain action performed by users”, Fig. 2, Table display conversion metrics).

With regard to Claim 6,
Zhang-D1 teach the method of claim 1, further comprising:
using the session path performance metrics to reduce intermediate user interactions with web page elements (Zhang, Col. 2, lines 52-64, “flow of Internet traffic is an important metric for website owners, advertisers, and other interested parties. For example, traffic data may include information as to how a user arrives at a website (e.g., by starting their web browsing at the website, by following a hyperlink from another website, etc.), how a user navigates within the website (e.g., by traversing from a product information page to a shopping cart page, by traversing from a shopping cart page to a purchase page, etc.), and where users go after visiting the website (e.g., by clicking on advertisements, by navigating to other websites, etc.). Interested parties can use traffic information to make changes to the website”).
Examiner notes that based on the provided data (e.g. the abandon number for a specific state) a user can modify web page elements.
 
With regard to Claim 7,
Zhang teach a processor (Fig. 6, 610), a data bus coupled to the processor (Fig. 6, 605); and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus (Fig. 6, 615,620,625, Claim 19), the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Claim 19, “One or more non-transitory computer-readable media having instructions stored therein, the instructions being executable by one or more processors to cause the one or more processors to perform operations”) and configured for:
capturing website data for a website, the website data representing user activity (Fig. 2, Col. 2-3, lines 65-1, “Interested parties (e.g., advertisers, website administrators, and other parties) may access various reports and visualizations that convey information regarding user interactions with the content and the flow of traffic through certain websites”, Col. 6, lines 63-67, Col. 6, lines 38-44, Col. 7, lines 1-5); 
generating mapped events associated with the user activity (Fig. 2, Col. 6, lines 63-67, “user interaction data for this interaction (i.e., the selection of the link) can be stored in a database and used, as described below, to facilitate performance reporting and visualizing the flow of traffic in environment 100”);
constructing a session path from the mapped events associated with the user activity (Fig. 2, Col. 6, lines 63-67, “user interaction data for this interaction (i.e., the selection of the link) can be stored in a database and used, as described below, to facilitate performance reporting and visualizing the flow of traffic in environment 100”, Col. 7 lines 1-5, “Advertisement management system 110 includes a performance analysis apparatus 120 that may use traffic and other data stored in logs 116, historical data 119, or elsewhere, to generate one or more flow visualizations of traffic in environment 100”);
generating a session path graph representing the session path (Fig. 2, Flow diagram showing traffic paths between nodes Col. 7 lines 1-5, “Advertisement management system 110 includes a performance analysis apparatus 120 that may use traffic and other data stored in logs 116, historical data 119, or elsewhere, to generate one or more flow visualizations of traffic in environment 100”); and,
using the session path graph to generate session path performance metrics (Fig. 2, Table).
Zhang do not explicitly teach website being implemented as a single page application (SPA) website, the SPA website interacting with a user by dynamically rewriting a current web page.
D1 teach website being implemented as a single page application (SPA) website (P.1, “A Single Page Application (SPA) is a web application or website that loads all of the resources required to navigate throughout the site on the first page load”), the SPA website interacting with a user by dynamically rewriting a current web page (P.1, “As the user clicks links and interacts with the page, subsequent content is loaded dynamically”, “single page application where the site loads new page content dynamically rather than as full page loads”), performance metrics for the SPA website (Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Zhang ability to capture interaction data of website to include the ability to capture interaction data of Single Page Website. Zhang and D1 are related to capturing user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided Zhang with the ability to measure page activity on sites whose content is loaded dynamically without traditional full page loads which will expand the abilities and usages of Zhang method to cover different websites that use dynamic or traditional full pages load (D1, P.1, “use analytics.js to measure page activity on sites whose content is loaded dynamically without traditional full page loads”).

With regard to Claim 9,
Claim 9 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 12,
Claim 12 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 13,
Claim 13 is similar in scope to claim 1; therefore it is rejected under similar rationale. Additionally, Zhang, further teach a non-transitory, computer-readable storage medium embodying computer program code (Claim 19, “One or more non-transitory computer-readable media having instructions stored therein, the instructions being executable by one or more processors to cause the one or more processors to perform operations”).

With regard to Claim 15,
Claim 15 is similar in scope to claim 3; therefore it is rejected under similar rationale.
With regard to Claim 18,
Claim 18 is similar in scope to claim 6; therefore it is rejected under similar rationale.
With regard to Claim 19,
Zhang teach the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are deployable to a client system from a server system at a remote location (Col. 11, lines 19-26, “visualization data may be generated by a server or other remote device and provided to a user device”).

With regard to Claim 20,
Zhang teach the non-transitory, computer-readable storage medium of claim 13, wherein: the computer executable instructions are provided by a service provider to a user on an on-demand basis (Col. 6, lines 35-38, “Advertisers 108 can access advertisement management system 110 to monitor performance of the advertisements that are distributed using the campaign parameters”).

Claims 2, 4-5, 8, 10-11, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [US 9,300,545 B1, hereinafter Zhang] in view of https://web.archive.org/web/20161121150027/https://developers.google.com/analytics/devguides/collection/analyticsjs/single-page-applications [hereinafter D1] in view of Pettinati et al. [US 9,021,361 B1].

With regard to Claim 2,
Zhang-D1 teach the method of claim 1, wherein: the website data comprises raw clickstream data (Zhang, Col. 2, lines 54-61, “traffic data may include information as to how a user arrives at a website (e.g., by starting their web browsing at the website, by following a hyperlink from another website, etc.), how a user navigates within the website (e.g., by traversing from a product information page to a shopping cart page, by traversing from a shopping cart page to a purchase page, etc.), and where users go after visiting the website (e.g., by clicking on advertisements, by navigating to other websites, etc.)”).
Zhang-D1 do not explicitly teach the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute: and the filtered clickstream data is used when generating the mapped events associated with the user activity.
Pettinati teach wherein: the website data comprises raw clickstream data (“traffic data may include information as to how a user arrives at a website (e.g., by starting their web browsing at the website, by following a hyperlink from another website, etc.), how a user navigates within the website (e.g., by traversing from a product information page to a shopping cart page, by traversing from a shopping cart page to a purchase page, etc.), and where users go after visiting the website (e.g., by clicking on advertisements, by navigating to other websites, etc.”, “various reports and visualizations that convey information regarding user interactions with the content and the flow of traffic through certain websites), the raw clickstream data is filtered to generate filtered clickstream data, the filtering being based upon a user attribute (Fig. 6, Col. 8, lines 51-60, “Source types may include types of traffic sources (e.g., advertisement campaigns, referring websites, etc.), … types of geographic-related information (e.g., city, language, region, country, etc.), or any other way to group the network traffic data. A source type may also be user-defined. For example, source input 203 may receive a selection of multiple types, such as a selection of sources broken down by region and web browser”, Col. 11, lines 48-58, “list of possible ways to segment visitors is listed in FIG. 6, such as but not limited to, City, Language, Mobile, Region, Country“, Col. 13, lines 30-35, “user may view internet sources by visitors (e.g., city, language, region, etc.”, claim 4, city and language are user’s attributes as clarified in specification submitted on 3/5/2019 ¶51, “user attributes and parameters may include the user's associated country, language”); and
the filtered clickstream data is used when generating the mapped events associated with the user activity (Fig. 6, Col. 8, lines 51-60 , Col. 11, lines 48-58,  Col. 13, lines 30-35, “user may view internet sources by visitors (e.g., city, language, region, etc.”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Zhang-D1 session path graph to include the ability to allow user to filter data based on user’s attribute. Zhang-D1 and Pettinati are related to providing visualization to analyze user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided the user with the ability to filter data based on the user’s needs and interest for better analyzation.

With regard to Claim 4,
Zhang-D1 teach the method of claim 1. 
Zhang-D1 do not explicitly teach using the session path graph to identify a particular user interaction of the user activity as a conversion event.
Pettinati teach using the session path graph to identify a particular user interaction of the user activity as a conversion event (Fig. 7, Col. 12, lines 27-32, “node selection using the left click of a mouse may display the menu 710 with a plurality of choices for the node login 708. In one example implementation, the menu 710 includes a plurality of choices, such as but not limited to, highlight traffic through node 712, show traffic to here 714, show traffic from here 716, and node details 718”, Fig. 5, “selection of a displayed node or traffic path may cause additional information about the node or traffic path to be displayed”, Fig. 8, Col. 13, lines 34-37, “user may determine the date and/or time range 804 for the nodes. In some implementations, the user may add further interactions using interface 814 or delete further interactions via interface 812”).
It would have been obvious for a person of ordinary skill in the art before the filing date of the invention to modify Zhang-D1 session path graph to include the ability to allow user to identify a user interaction as a conversion event. Zhang-D1 and Pettinati are related to providing visualization to analyze user interaction on website. A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because the combination would have provided the user with accurate and reliable information about the number of user actually conduct a specific action (Pettinati, Col. 1, lines 19-24, “website owners may wish to know more about the number of users that actually add a product to an online shopping cart. However, a unique URL may be generated each time a user adds a product to a shopping cart. In addition, various parties may be interested in how users arrive or depart from certain web pages”).

With regard to Claim 5,
Zhang-D1-Pettinati teach the method of claim 4, further comprising:
identifying a plurality of conversion events from the session path graph (Pettinati, Col. 13, lines 21-23, “user may view (e.g., click, highlight, touch, etc.) the plurality of resources (e.g., websites, URL items, views, conversions, transactions, etc.) that define the node 820”, Col. 13, lines 30-34, “user may view internet sources by visitors (e.g., city, language, region, etc.), sources 810 (campaign, keyword, source, medium, etc.), or systems (browser, operating system, screen resolution, internet provider, etc.)”, Col. 8, lines 50-58, “Source types may include types of traffic sources (e.g., advertisement campaigns, referring websites, etc.), system information (e.g., web browser, operating system, installed programs, screen resolution, version information, etc.), types of geographic-related information (e.g., city, language, region, country, etc.), or any other way to group the network traffic data. A source type may also be user-defined”); 
generating a conversion event list from the plurality of conversion events (Pettinati, Fig. 7-8, 203, Col. 8, lines 58-60, “source input 203 may receive a selection of multiple types, such as a selection of sources broken down by region and web browse”, Col. 13, lines 41-42, “user may view any node 820 where there is a match to a selected keyword”); and, 
filtering session path data using the conversion event list (Pettinati, Fig. 7-8, 203, Col. 8, lines 58-60, “source input 203 may receive a selection of multiple types, such as a selection of sources broken down by region and web browse”, Col. 13, lines 41-42, “user may view any node 820 where there is a match to a selected keyword”).

With regard to Claim 8,
Claim 8 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 10,
Claim 10 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 11,
Claim 11 is similar in scope to claim 5; therefore it is rejected under similar rationale.
With regard to Claim 14,
Claim 14 is similar in scope to claim 2; therefore it is rejected under similar rationale.
With regard to Claim 16,
Claim 16 is similar in scope to claim 4; therefore it is rejected under similar rationale.
With regard to Claim 17,
Claim 17 is similar in scope to claim 5; therefore it is rejected under similar rationale.
Response to Arguments
Applicant Argue that D1 generally disclose single page application (SPA) in and that the ability to generate mapped events associated with user activity when interacting with a SPA website (Remarks P.7).
Examiner respectfully disagrees, D1 do not generally disclose single page application (SPA), but D1 disclose how to modify google analytics to track user’s activity within a SPA  See at least Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”.

Applicant Argue that D1 do not disclose grouping mapped events by session to provide plurality of groups of mapped events for SPA websites and that this deficiency is not cured by Haynes, Zhang, or Pettinati alone or in combination as required by claims 1, 7, and 13 (Remarks P.8).
Examiner respectfully disagrees, Examiner rely on Haynes to teach the argues limitations by providing different time segments (grouped events by sessions) that the user can select to view See at least Col. 15, lines 10-17,”upon selection of the page views metrics control 1120, the visualization service 355 may provide a spark line representing page views over a specific time segment within the metrics data stream 1157. Upon selection of the external events metric control 1125, the visualization service 355 may provide a short description of events related to the specific time segment under review, for example, “super bowl half time show” and D1 is relayed upon to modify Haynes to include the ability to collect and map data for SPA type websites See at least Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, Examiner rely on Zhang to teach the argues limitations by providing different time segments (grouped events by sessions) that the user can select to view See at least Col. 8, lines 17-27, “Visualization 200 is also shown to include time input 204, according to some implementations. Time input 204 is configured to receive a selection of a time or date for which visualization 200 is to be generated. For example, time input 204 may receive a selection of a date range that can be used to filter traffic information provided by visualization 200”, different time ranges represent different sessions, and D1 is relayed upon to modify Zhang to include the ability to collect and map data for SPA type websites See at least Title, “Single Page Application Tracking”, P.1, “This guide describes how to use analytics.js to track pages on sites whose content is loaded dynamically without traditional full page loads”, P.1-2, “Note: Developers creating Single Page Applications can use autotrack … Tracking virtual page views When your application loads content dynamically and updates the URL in the address bar, the data stored on your tracker should be updated as well”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s argue, see Remarks P. 8, that the element of grouping the mapped events by session, the grouping providing a plurality of groups of mapped events, and that the examiner cites to a portion of Haynes which discloses a visualization service may provide a spark line representing page views of a specific time segment within a metrics data stream (see e.g., Haynes, Col. 15, lines 10-17) and a portion of Zhang which discloses a visualization can include a time input which is configured to receive a selection of a time or date for which the visualization is to be generated (see e.g., Zhang, Col. 8, lines 17-27). However, it is respectfully submitted that neither of the cited references disclose or suggest grouping of mapped events by session as disclosed and claimed, much less the grouping providing a plurality of groups of mapped events, each of the plurality of groups of mapped events corresponding to a respective session, as required by claims 1, 7 and 13.
Examiner respectfully disagrees, 
First, Haynes explicitly teach the ability to identify a session for representation See at least Col. 7, lines 44-47, “Such time-stamped user activity data may be logged by an activities log 340 in communication with the network resource 325 in order to provide a session history that can be used to analyze user behavior”.
Second, the claim require the grouping to be based on events which is disclosed by Haynes Fig. 1-2, Fig. 6-14 that represent mapping based on different events/states of users within a session. 
Third, regarding the argument that Zhang show the ability to visualize events within a time period and not a session. Examiner respectfully disagrees, as the session under broadest reasonable interpretation could be the number of events that occur within a period of times as disclosed by Zhang, Fig. 2-4, Col. 8, lines 17-27 or it could be related to a specific goals which is also disclosed by Zhang, Fig. 2-4, “Visualization 200 may also include nodes that correspond to goals, according to some implementations. A goal may be a group of URLs that correspond to a certain action performed by users”. 

Applicant’s argue, see Remarks P. 8, that neither Haynes, D1, Zhang or Pettinati alone in combination disclose or suggest the session path graph representing a web page element as a graph node and a sequence of interactions with various web page elements as graph edges, the session path graph representing a sequence of interactions with various web page elements during a particular session occurring within a particular time interval, as required by claims 1, 7 and 13.
Examiner respectfully disagrees, 
First, Haynes disclose the argued limitation see at least Fig. 2 where different nodes represent web page element (e.g. “Sign In”) and a sequence of interactions with various web page elements as graph edges (e.g. moving to “single page checkout” or “Thank You Page”). Zhang also teach the argued limitation at least as Shown in Fig. 2-4 E.g. Fig. 2 show an element of “view product categories” as a node and the interaction with the element “view shopping cart” as graph edge. Examiner notes that Haynes and Zhang disclosure is equivalent to applicant’s Drawing filed on 3/5/2019 Fig. 8.

As to the remaining independent claims, applicant argue that they are allowable due to their respective direct and indirect dependencies upon one of the aforementioned Independent claims. The examiner respectfully disagrees, Independent claims were not allowable as stated in the paragraph above in this “Response to Arguments” section in this office action.

Applicant’s argue, see Remarks P. 8-9, Haynes do not disclose Clickstream data as disclosed and claimed, much less filtering based on upon user attribute as required by claims 2, 8, 14,
Examiner respectfully disagrees, Haynes teach clickstream data see at least Fig. 1-2, Col. 3, lines 29-40, “visualization service generates statistical data relating to a path that each user follows as he or she accesses different files from the network resource”, Fig. 5-7, Col. 4, lines 1-10,Col. 12, lines 32-39 “visualization service 355 generates an X-Y coordinate on a pixel display at which a state indicium is to be displayed by the visualization service for each state in the path records found to occur before time (t) and for each state in the path records found to occur after time (t)”.
The clickstream data could be filtered based on user’s attribute see at least Col. 3, lines 39-40, “visualization service may filter or highlight the graphical representation based on at least one attribute”, Col. 10, lines 49-63, “visualization service 355 may filter the user behavioral databased on age of customer, and thus only display (or display in a different color, for example) the paths traversed by users between the ages of 18 and 25 in the visualization … one or more attributes may be selected for the purposes of filtering and that the one or more attributes may be selected manually (e.g., by the viewer or a system administrator) or automatically (e.g., by default)”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
US Patent No. 10,038,736 B2 issued to Veeravalli et al. that disclose the ability to capture a SPA type website See at least col. 3, lines 36-43
US Patent Application Publication No. 20180165349 filed by Vaugghan that disclose the ability to track user interaction and the ability to provide a session path presentation See at least ¶53-54, ¶35-36, ¶42

Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABOU EL SEOUD whose telephone number is (303)297-4285. The examiner can normally be reached Monday-Thursday 11:00am-6:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174